DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 6 is objected to because of the following informalities:  the limitation “ the monitor node transmitting the battery data, including one or more of a temperature, a current, a voltage, and diagnostic test data” in lines 2-3 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ the monitor node transmitting the battery data, including one or more of a temperature, a current, a voltage, or diagnostic test data”.  Appropriate correction is required.
3.	Claim 14 is objected to because of the following informalities:  the limitation “the monitor controller collects battery data, including one or more of a voltage, a current, a temperature, humidity, and diagnostic test data” in lines 3-4 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the monitor controller collects battery data, including one or more of a voltage, a current, a temperature, humidity, or diagnostic test data”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2,  6-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (CN106384850A) with citations from machine translation provided with this Office Action.
Regarding claim 1, Xiao discloses a wireless battery management system (abstract) comprising: a manager node checking number of monitor nodes joining in a short-range wireless network for battery management, dividing a transmission slot, assigned for data transmission, by the number of monitor nodes to generate a plurality of dedicated slots, and respectively assigning the plurality of dedicated slots to the monitor nodes (second wireless communication module is the main/master node, [0010]-[0012], [0042], Fig. 13); and a monitor node collecting battery data and transmitting the collected battery data to the manager node during an assigned dedicated slot (first wireless communication module is sub-node/slave/ child node, [0009], [0011]-[0012], [0041], Fig. 13).
Regarding claim 2, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses the manager node broadcasts a message issuing a request to join in the short-range wireless network and respectively assigns the plurality of dedicated slots to the monitor nodes in a response sequence corresponding to the message([0012]).
Regarding claim 6, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses  the monitor node transmitting the battery data, including one or more of a temperature, a current, a voltage, or diagnostic test data of a battery module to the manager node([0009], [0012], [0014], [0039], [0044]).
Regarding claim 7, Xiao discloses a manager node (second wireless communication module is the main/master node, [0010]-[0012], [0042], Fig. 13) comprising: a wireless communication unit forming a short-range wireless network along with a plurality of monitor nodes([0009]-[0012]); and a manager controller dividing a transmission slot, assigned for data transmission, by number of monitor nodes to generate a plurality of dedicated slots, respectively assigning the plurality of dedicated slots to the monitor nodes, and transmitting information about an assigned dedicated slot to a corresponding monitor node by using the wireless communication unit([0010]-[0012]).
Regarding claim 8, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses  the wireless communication unit broadcasts a message, issuing a request to join in the short-range wireless network, to each of the monitor nodes, and the manager controller counts number of monitor nodes responding to the message to check the number of monitor nodes and respectively assigns the plurality of dedicated slots to the monitor nodes so that a time sequence of the plurality of dedicated slots matches a response sequence in which responses are received from the monitor nodes([0012], [0042], [0044]).
Regarding claim 9, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses  the manager controller assigns a communication identification (ID) to each of the monitor nodes, maps identification information, a response sequence, and a communication ID of each monitor node, and records mapped data in a join list([0012]).
Regarding claim 11, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses  the manager controller adds number of divisions and an assignment position of the transmission slot to information about the corresponding dedicated slot([0012]).
Regarding claim 12, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses  when the number of monitor nodes joining in the short-range wireless network is changed, the manager controller redivides the transmission slot on the basis of number of changed monitor nodes to re-generate a dedicated slot, reassigns the re-generated dedicated slot to each monitor node, and transmits information about the reassigned dedicated slot to each monitor node by using the wireless communication unit([0012]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN106384850A)  as applied to claims 1 and 2 above, and further in view of Kawakami et al. (US 8,503,343) as cited in IDS dated 7/31/20.
Regarding claim 3, Xiao discloses all of the claim limitations as set forth above. Xiao discloses the host can respectively send data requests to the valid IDs in the registration information list to obtain battery-related data information and if a certain ID does not send a response message within the maximum allowable communication time, the host will update the ID registration information list again, and if it is confirmed that it has lost contact with the slave, the ID number will be cancelled ([0012]) but does not explicitly disclose the monitor node generates a delay time which differs from another monitor node, and after the generated delay time elapses, the monitor node transmits a response corresponding to the message to the manager node.
Kawakami teaches  a wireless communication system, a communication control method and a communication node, by which it is possible to reduce power consumption when a multiple of small-size mobile wireless nodes perform communication and to achieve efficient access control in the wireless communication system including small-size wireless nodes, which can perform communication bi-directionally(Col. 5, lines 10-16).  Kawakami teaches in FIG. 9, each of the plurality of nodes is a wireless communication node, which can directly communicate with other nodes present in the neighborhood (within wireless propagation range) of each of the nodes 1 to 4 (Col. 23, lines 30-34).  Kawakami teaches it is possible to reduce the probability of collision of the transmission timing by changing the position to start CCA (clear channel assessment) at random and in case CCA is started at a position relatively earlier on a certain slot and a node uses the channel after confirming that the channel is unused, a node, which started CCA at a position relatively delayed of the same slot can detect that this channel is in use, and thus, the collision of the timing to use the channel can be avoided(Col. 24, lines 50-57).
It would have been obvious to one of ordinary skill in the art to provide in the wireless battery management system of Xiao,   the monitor node generates a delay time which differs from another monitor node as taught by Kawakami in order to reduce the probability of collision of the transmission timing.
10.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN106384850A)  as applied to claim 7 above, and further in view of Kawakami et al. (US 8,503,343) as cited in IDS dated 7/31/20.
Regarding claim 10, Xiao discloses all of the claim limitations as set forth above. Xiao does not explicitly disclose the manager controller adds a start point and an end point of a corresponding dedicated slot to information about the corresponding dedicated slot.
Kawakami teaches  a wireless communication system, a communication control method and a communication node, by which it is possible to reduce power consumption when a multiple of small-size mobile wireless nodes perform communication and to achieve efficient access control in the wireless communication system including small-size wireless nodes, which can perform communication bi-directionally(Col. 5, lines 10-16).  Kawakami teaches the nodes 1 to 4 are the nodes to perform wireless communication and each of these nodes is a node, which automatically starts and stops a receiver (hereinafter, may be referred as “Rx”) of the wireless unit (Fig. 9, Col. 23, lines 38-41). Kawakami teaches in the schedule of the starting and the stopping, by performing the synchronization between the nodes, each node can have the same schedule(Col. 23, lines 41-44).
It would have been obvious to one of ordinary skill in the art to provide in the manager node of Xiao, the manager controller adds a start point and an end point of a corresponding dedicated slot as taught by Kawakami in order to reduce power consumption when a multiple of small-size mobile wireless nodes perform communication and to achieve efficient access control in the wireless communication system including small-size wireless nodes, which can perform communication bi-directionally.
11.	Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN106384850A)  with citations from machine translation provided with this Office Action, and further in view of Kawakami et al. (US 8,503,343) as cited in IDS dated 7/31/20.

Regarding claim 13, Xiao discloses a monitor node (first wireless communication module is sub-node/slave/ child node, [0009], [0011]-[0012], [0041], Fig. 13) comprising: a wireless communication unit receiving a message, issuing a request to join in a short-range wireless network, from a manager node([0009]-[0012]); and a monitor controller ([0014]), the host can respectively send data requests to the valid IDs in the registration information list to obtain battery-related data information and if a certain ID does not send a response message within the maximum allowable communication time, the host will update the ID registration information list again, and if it is confirmed that it has lost contact with the slave, the ID number will be cancelled ([0012]) but does not explicitly disclose a monitor controller generating a delay time, transmitting a join response to the manager node by using the wireless communication unit after the delay time elapses, and checking assignment information received from the manager node to set a dedicated slot for battery data transmission.
Kawakami teaches  a wireless communication system, a communication control method and a communication node, by which it is possible to reduce power consumption when a multiple of small-size mobile wireless nodes perform communication and to achieve efficient access control in the wireless communication system including small-size wireless nodes, which can perform communication bi-directionally(Col. 5, lines 10-16).  Kawakami teaches in FIG. 9, each of the plurality of nodes is a wireless communication node, which can directly communicate with other nodes present in the neighborhood (within wireless propagation range) of each of the nodes 1 to 4 (Col. 23, lines 30-34).  Kawakami teaches it is possible to reduce the probability of collision of the transmission timing by changing the position to start CCA (clear channel assessment) at random and in case CCA is started at a position relatively earlier on a certain slot and a node uses the channel after confirming that the channel is unused, a node, which started CCA at a position relatively delayed of the same slot can detect that this channel is in use, and thus, the collision of the timing to use the channel can be avoided(Col. 24, lines 50-57).
It would have been obvious to one of ordinary skill in the art to provide in the monitor node of Xiao,   a monitor controller generating a delay time, transmitting a join response to the manager node by using the wireless communication unit after the delay time elapses, and checking assignment information received from the manager node to set a dedicated slot as taught by Kawakami in order to reduce the probability of collision of the transmission timing.
Regarding claim 17, modified Xiao discloses all of the claim limitations as set forth above. Modified Xiao further discloses  the monitor controller inputs, as a seed, identification information about the monitor node to a random number generator to generate the delay time(Kawakami, Col. 24, lines 50-57).
12.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN106384850A)  with citations from machine translation provided with this Office Action, further in view of Kawakami et al. (US 8,503,343) as cited in IDS dated 7/31/20 as applied to claim 13 above, further in view of Bergqvist et al. (US 2019/0378390).
Regarding claim 14, modified Xiao discloses all of the claim limitations as set forth above. Modified Xiao discloses  wherein the monitor controller collects battery data, including one or more of a voltage, a current, a temperature, humidity, or diagnostic test data of the battery module and controls the wireless communication unit to transmit the collected battery data to the manager node during the dedicated slot (Xiao, [0009], [0012], [0014]) but does not explicitly disclose further comprising an interface connected to a battery module.
Bergqvist teaches the monitoring unit 125 may be adapted to wirelessly or by wire communicate with the network 160 to send signals about the state of the battery module 130, the identity readings and raised alarms(Fig. 1, [0084]).  Bergqvist teaches  in FIG. 4, the monitoring unit 425 may communicate with the one or more battery modules 430 ([0091]).  Bergqvist teaches  the monitoring unit and the one or more battery modules communicate through a CAN bus 435, but also other means of communication are possible([0091]).
It would have been obvious to one of ordinary skill in the art to provide in the monitor node of modified Xiao, an interface connected to a battery module as taught by Bergqvist  as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Allowable Subject Matter
13.	Claim 4 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In particular, the allowable limitation is when the number of monitor nodes joining in the short-range wireless network is changed, the manager node adjusts the dedicated slot to extend or reduce the dedicated slot on the basis of number of changed monitor nodes and reassigns the adjusted dedicated slot to the monitor node.
In the instant invention, in order to assign a dedicated slot to the newly-joined monitor node #5 200-5, the manager node 100 may adjust slots so that a dedicated slot of each of a monitor node #1 200-1, a monitor node #2 200-2, a monitor node #3 200-3, and a monitor node #4 200-4 is reduced and may newly assign a dedicated slot of the monitor node #5 200-5 in operation S705([0087] US 20210043983). That is, the manager node 100 may initialize a transmission slot to a before-division state and may divide the initialized transmission slot into periods equal to the number (for example, five) of re-checked monitor nodes to generate a plurality of dedicated slots([0087]).
Xiao discloses when the number of monitor nodes joining in the short-range wireless network is changed([0012]), but does not disclose, teach or render obvious the manager node adjusts the dedicated slot to extend or reduce the dedicated slot on the basis of number of changed monitor nodes and reassigns the adjusted dedicated slot to the monitor node.
14.	 Claim  5 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
15.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the monitor controller checks a channel state corresponding to the manager node after the delay time elapses, and when the channel state is an idle state, the monitor controller controls the wireless communication unit to transmit the join response to the manager node.
In the instant invention, the monitor controller 240 may check whether the channel state is the idle state or the busy state, based on a clear channel assignment (CCA) mode([0120]).
Xiao does not disclose, teach or render obvious  the monitor controller checks a channel state corresponding to the manager node after the delay time elapses, and when the channel state is an idle state, the monitor controller controls the wireless communication unit to transmit the join response to the manager node.
16.	 Claim  16 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724